                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA,

                       Plaintiff,

               v.                                                    Case No. 18-CR-209

GREGORY M. IVES,

                       Defendant.


                 ORDER DENYING MOTION FOR RECONSIDERATION



       Defendant Gregory Ives moved for reconsideration of this Court’s order denying his

motion for compassionate release. He states that the Court noted in the order that the Bureau of

Prisons had a plan in place to keep the inmates safe. Since then Ives notes that 350 inmates and

16 staff have contracted Covid-19. He claims this is causing him severe mental stress.

       The mere fact that inmates have contracted the illness, however, does not warrant early

release. For many of the individuals that contract Covid-10 the illness is mild, resulting no or few

symptoms. As the Court noted in its order denying Ives’ original motion, he is in good health.

Moreover FCI Pekin, where he is now held, lists zero inmates and only 9 staff members with

current Covid cases. Over the past year, 768 inmates and 72 staff members have recovered from

the illness. None have died. See https://www.bop.gov/coronavirus. (Last visited 4/06/2021.) In

addition, the vaccinations that have been created are now readily available within the prison system

and have been administered to staff and high-risk inmates. At Pekin, 122 staff members and 355

inmates have been fully vaccinated.




         Case 1:18-cr-00209-WCG Filed 04/06/21 Page 1 of 2 Document 95
       Under these circumstances, the Court’s original decision stands. Ives has not established

the extraordinary and compelling reasons needed to justify a reduction of his sentence under 18

U.S.C. § 3582(c)(1)(A).

       SO ORDERED at Green Bay, Wisconsin this 6th           day of April, 2021.

                                                   s/ William C. Griesbach
                                                   William C. Griesbach
                                                   United States District Judge




                                               2

         Case 1:18-cr-00209-WCG Filed 04/06/21 Page 2 of 2 Document 95
